DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 06/18/2019.
Claims 1-20 are pending.

CLAIM OBJECTIONS
Claim 19 seems is objected to because of the following informalities:  the claim seems to be dependent on claim 11 because it seems to recite the non-transitory machine readable medium of claim 11. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-14 is/are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Zhuang et al. (US 2019/0140947, “Zhuang”).

For claim 1, Zhuang discloses a method of performing services for data messages, the method comprising:
receiving a data message encapsulated with a header storing a service path identifier (SPI) value associated with a service path comprising a plurality of service nodes that are to perform a plurality of service operations on the data message (fig. 3, [0010], message header has SPI field for identifying a service path including a plurality of service nodes);
using a particular service node executing on the host computer to perform at least one particular service operation in the service path (fig. 1, [0083, [0084], service path includes a path through service functions SFs such as SF1, SF2 for performing services 1, 2);
using the SPI value to identify a next-hop forwarding rule that provides a network address associated with a next-hop service node to perform on the data message a service operation subsequent to the particular service operation in the service path ([0013],[0085], using SPI and SI to identify the next-hop service node).

rules of mapping SPI, SI to next-hop address).

For claim 3, Zhuang discloses the rule identifier of each rule is further specified by reference to a service index (SI) value, and the SI value is embedded in the data message header, the method further comprising decrementing the embedded SI value and embedding the decremented SI value in the data message header, wherein comparing the embedded SPI comprises comparing the embedded SPI value and the decremented SI values with the SPI and SI values of the rule identifier of at least one forwarding rule to identify a forwarding rule that matches the data message and provides next hop's network address for the data message ([0085], table 1, [0088], SI indicates the location in the service path, SI is decremented by 1 after service is done).

For claim 4, Zhuang discloses storing a plurality of next-hop forwarding rules each of which is an exact match rule that has a rule identifier comprising a service path identifier (SPI) value that identifies the service path and a service index (SI) value that identifies a hop's service node location in the service path ([0084], table 1, [0088], SI indicates the location in the service path).


	Claims 11-14 are rejected for the same rationale in claims 1-4.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 5-9, 15-18 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhuang in view of Quinn et al. (US 2015/0103827, “Quinn”).

For claims 5, Zhuang discloses examines the SPI/SI values of a plurality of next-hop forwarding rules stored for a service machine on a host computer to identify a next-hop forwarding rule that matches a data message, the next-hop forwarding rules for each service machine associated with a plurality of service paths that contain the 
Zhuang does not disclose each of a set of service nodes executes on a host computer and is a service machine, at least two service machines execute on different host computers, a service proxy executes on each host computer for each service machine, the service proxy for each hop's service machine examines the SPI/context values of a plurality of next-hop forwarding rules stored for the service machine on the host computer to identify a next-hop forwarding rule that matches a data message, the next-hop forwarding rules for each service machine associated with a plurality of service paths that contain the service machine. 
Quinn discloses each of a set of service nodes executes on a host computer and is a service machine (fig. 2A, a set of service functions on a service node), at least two service machines execute on different host computers (fig. 1, more than one service nodes), a service proxy executes on each host computer for each service machine (fig. 2A, proxy on a service node), the service proxy for each hop's service machine examines the SPI/context values of a plurality of next-hop forwarding rules stored for the service machine on the host computer to identify a next-hop forwarding rule that matches a data message, the next-hop forwarding rules for each service machine associated with a plurality of service paths that contain the service machine (fig. 2A, [0010], the proxy maps path-ID or SPI and contexts to a next-hop service function).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Quinn’s teaching of hosting multiple service functions on a host machine to Zhuang’s system to provide simplicity or to conserve computer 

For claim 6, Zhuang discloses the SPI/SI values are embedded in a data message header by a module executing on a first host computer that initially receives the data message for a machine executing on the first host computer (Zhuang, [0049], SFF1 is the first hop that is on a physical host), and the SI value is decremented in the data message header by each hop's service proxy (Zhuang, [0085]).

For claim 7, Zhuang discloses the data messages are part of a data message flow, and the first host computer selects the service path for the data message flow (Zhuang, [0020], fig. 2, [0084]-[0085], first SFF selects flow path according to forwarding rules).

For claim 8, for the same rationale as in claim 5, Zhuang-Quinn discloses at least one service machine in the service path executes on the first host computer and at least one service machine in the service path executes on another host computer (Quinn, fig. 1).

	Claims 15-18 are rejected for the same rationale in claims 5-8.

For claim 9, Zhuang does not disclose the next-hop service node executes on the same host computer as the particular service module. 
the service node host multiple service functions).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Quinn’s teaching of hosting multiple service functions on a host machine to Zhuang’s system to provide simplicity or to conserve computer resources.

Claim(s) 19, 20 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhuang in view of Kumar et al. (US 2015/0222640, “Kumar”).

For claim 19, Zhuang does not disclose the service path is a particular service path in a plurality of service paths specified for a service chain, and the header further stores a service chain identifier that identifies the service chain, and the set of instructions for using the particular service node comprises a set of instructions for providing the service chain identifier to the particular service node to use to identify the service that the particular service node has to perform.
Kumar discloses the service path is a particular service path in a plurality of service paths specified for a service chain, and the header further stores a service chain identifier that identifies the service chain, and the set of instructions for using the particular service node comprises a set of instructions for providing the service chain identifier to the particular service node to use to identify the service that the particular mapping service chain ID to one of service path IDs according to an index in service headers)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Kumar’s teaching of SCI-SPI combination to Zhuang’s system to provide more granularity with respect to lookups of service performed at service nodes according to the SCI-SPI combination.

For claim 20, Zhuang-Kumar discloses the header further stores a service index (SI) value that identifies a hop's service node location in the service path, and the set of instructions for providing the service chain identifier comprises a set of instructions for providing the service chain identifier with at least one of the SPI value and SI value to the particular service node to use to identify the service to perform (Zhuang, fig. 3, [0013],[0085], using SPI and SI to identify the next-hop service node).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Hoang whose telephone number is 571-270-1253. The examiner can normally be reached on Monday-Friday, 9 a.m. to 6 p.m., EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HIEU T HOANG/Primary Examiner, Art Unit 2452